Case 2:20-cv-00078-JRG Document 71-17 Filed 12/04/20 Page 1 of 2 PageID #: 1986




                        Exhibit O
Case 2:20-cv-00078-JRG Document 71-17 Filed 12/04/20 Page 2 of 2 PageID #: 1987




                                          November 20, 2020

 VIA EMAIL

 Jennifer A. Kash
 Warren Lex LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 jen@warrenlex.com

        Re:     HMD Global Oy v. Acacia Research Corporation, No. 20-mc-___ (C.D.
                California)

 Dear Jen:

         I am in receipt of your letter today, served at 5:53 p.m., discussing ARC’s request to meet
 and confer. Prior to service of your letter, I informed you on behalf of CCE that it would be a
 protective order violation for HMD to file its proposed stipulation with a Central District of
 California court. Based on this violation, ARC believes it is improper to file the joint stipulation
 that would result in such violation, until the issue is resolved by the court in the underlying action.

          As such, I request on behalf of ARC that immediately HMD confirm it will not seek to file
 a joint stipulation in violation of the protective order in the underlying litigation. Alternatively,
 HMD must defer any filing until the protective order issue is resolved by the Eastern District of
 Texas court.

        On behalf of CCE, I note that your 5:53 p.m. letter ignored CCE’s request that HMD
 confirm it will abide by Court’s protective orders and not engage in an improper filing. I again
 request immediate confirmation to avoid the need for CCE to file an emergency motion to prevent
 HMD’s intended violation of the protective orders.


                                                        Very truly yours,



                                                        Jeffrey R. Bragalone
